Sandler O’Neill + Partners, L.P. East Coast Financial Services Conference November 11, 2010 Certain statements contained in this presentation are “Forward Looking Statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward Looking Statements may be identified by the use of forward looking terminology such as “may,” “believes,” “intends,” “expects,” and “anticipates” or similar terms or variations of these terms.Actual results could differ materially from those set forth in Forward Looking Statements due to a variety of factors including, without limitation, competition, interest rate risk, credit risk, political and economic conditions and regulatory issues.Further information on these risk factors is included in our Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. •Cities/Towns Profile: §Formed in March 1996 §$1.6 billion commercial bank §NASDAQ listed: BARI §17 branches in Greater Providence area §Approximately 75% of RI’s population, jobs and businesses are located in Greater Providence area Oct Sep Agreement to purchase RI branches of Shawmut BankRI opened Mar Jun May Nov Mar Sep Secondary offering; NASDAQ listed: BARI Reached $1.0B in assets Acquired Macrolease Listed on Russell 3000 Index #1 SBA lender in RI #1 SBA lender in RI Total Assets Total Deposits # of Branches # of Employees $465 million $421 million 12 $1.6 billion $1.1 billion 17 Mar 1996 Sep 2010 Profitable in every year since inception §Strong financial performance in a difficult environment §Credit quality consistently sound §Capital position well above regulatory thresholds §Experienced management team §Attentive to shareholder returns Quarterly Quarterly * Diluted EPS after preferred stock dividends and discount accretion related to TARP * * * Return on Assets * Return on equity after preferred stock dividends and discount accretion related to TARP * §Commercial loan growth §Low-cost core deposit growth §Treasury management sophistication §Modest credit costs §Disciplined expense management •Double digit growth from 2006 - 2009 •Drives low-cost core deposit growth •Grew from 41% of total loans to 68% over past 10 years Commercial Loans Residential Mortgages Consumer/ Other Total loan portfolio - $1.14 billion as of 9/30/10 Small Business Commercial and Industrial Construction Lease and Other CRE (owner occupied) Multi-Family CRE (non-owner occupied) Breakdown of Commercial Loan Portfolio Total Loan Portfolio Core deposits are defined as DDA, NOW, money market and savings accounts 62%63%59%65%68% % of total deposits Money Market Certificate of Deposits Demand Deposits Core Deposits- 68% of total deposits as of 9/30/10 NOW Savings Total deposits - $1.12 billion as of 9/30/10 §Conservative credit culture §Significant credit and credit management expertise §Extensive portfolio monitoring processes §Relatively low level of net charge-offs despite: −Double-digit commercial loan growth −Recessionary environment 0.05%0.05%0.24%0.73%0.33% % of avg. loans and leases 0.10%0.28%1.00%1.26%0.96% % of total assets Capital ratios well above regulatory thresholds Dividend Track Record 12% increase approved in Q4 ‘10 §Became #1 SBA lender in Rhode Island for 2nd consecutive year §BankRI named to the Forbes’ list of most “trustworthy” companies §Named to Sandler O’Neill Small All-Stars: Class of 2010 §Commercial banking is a sustainable, attractive market niche for community banks −Ability to differentiate from major competitors • Responsive / accessible • Local decision-making / policy setting • High touch retail network with solid branch footprint −Dense, urban market well-suited for business generation −Generates higher yielding assets, lower cost deposits and fee income −Forms leverageable platform §Attractive franchise −One of the few sizeable independent franchises in New England §Solid credit quality and capital position §Proven track record for delivering results §Strong management team §Positioned to grow franchise §Attentive to shareholder returns §Market Valuations (as of 11/2/10) −113% of tangible book value −15.2x of earnings (TTM) NASDAQ: BARI
